  Case 17-02473         Doc 41     Filed 10/30/18 Entered 10/30/18 11:26:10              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-02473
         CRYSTAL PATRICE ANDREWS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/27/2017.

         2) The plan was confirmed on 03/30/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/27/2018.

         6) Number of months from filing to last payment: 16.

         7) Number of months case was pending: 21.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-02473       Doc 41      Filed 10/30/18 Entered 10/30/18 11:26:10                     Desc Main
                                    Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor              $9,840.00
       Less amount refunded to debtor                            $0.00

NET RECEIPTS:                                                                                   $9,840.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $2,500.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $463.15
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $2,963.15

Attorney fees paid and disclosed by debtor:               $1,500.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                              Class    Scheduled      Asserted         Allowed        Paid         Paid
ADT Security                   Unsecured         500.00           NA              NA            0.00       0.00
AMERICAN EXPRESS               Unsecured      1,244.00       1,221.67        1,221.67           0.00       0.00
BUREAUS INVESTMENT GROUP #15   Unsecured         734.00        435.01          435.01           0.00       0.00
CHILDRENS PLACE                Unsecured         466.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON            Unsecured         701.70        970.03          970.03           0.00       0.00
DISCOVER FIN SVCS LLC          Unsecured      3,690.00            NA              NA            0.00       0.00
DS SERVICES                    Unsecured         342.35           NA              NA            0.00       0.00
DSNB MACYS                     Unsecured         621.00           NA              NA            0.00       0.00
MEDICREDIT                     Unsecured         250.00           NA              NA            0.00       0.00
MEDICREDIT                     Unsecured         405.00           NA              NA            0.00       0.00
MERRICK BANK                   Unsecured      2,000.00       2,031.35        2,031.35           0.00       0.00
MIDLAND FUNDING                Unsecured            NA       1,771.86        1,771.86           0.00       0.00
MIDLAND FUNDING                Unsecured            NA         665.69          665.69           0.00       0.00
MIDLAND FUNDING                Unsecured         900.00      1,085.56        1,085.56           0.00       0.00
MIDLAND FUNDING                Unsecured         673.00        823.86          823.86           0.00       0.00
PRA RECEIVABLES MGMT           Unsecured         681.00        681.49          681.49           0.00       0.00
PRA RECEIVABLES MGMT           Unsecured         586.00        586.31          586.31           0.00       0.00
PRA RECEIVABLES MGMT           Unsecured      6,596.00       6,596.09        6,596.09           0.00       0.00
QUANTUM3 GROUP LLC             Unsecured            NA       1,597.92        1,597.92           0.00       0.00
QUANTUM3 GROUP LLC             Unsecured            NA       1,230.09        1,230.09           0.00       0.00
QUANTUM3 GROUP LLC             Unsecured            NA         779.59          779.59           0.00       0.00
QUANTUM3 GROUP LLC             Unsecured            NA         809.51          809.51           0.00       0.00
US DEPT OF ED FEDLOAN          Unsecured      3,387.00       6,902.05        6,902.05           0.00       0.00
US DEPT OF ED NELNET           Unsecured     42,752.00    158,850.33       158,850.33           0.00       0.00
US DEPT OF ED NELNET           Unsecured      9,997.00            NA              NA            0.00       0.00
US DEPT OF ED NELNET           Unsecured     14,646.00            NA              NA            0.00       0.00
US DEPT OF ED NELNET           Unsecured     34,592.00            NA              NA            0.00       0.00
US DEPT OF ED NELNET           Unsecured      4,200.00            NA              NA            0.00       0.00
US DEPT OF ED NELNET           Unsecured      4,193.00            NA              NA            0.00       0.00
US DEPT OF ED NELNET           Unsecured      2,940.00            NA              NA            0.00       0.00
US DEPT OF ED NELNET           Unsecured         972.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-02473       Doc 41     Filed 10/30/18 Entered 10/30/18 11:26:10                  Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim         Claim        Claim        Principal        Int.
Name                              Class   Scheduled      Asserted     Allowed         Paid           Paid
US DEPT OF ED NELNET          Unsecured      2,892.00            NA          NA             0.00         0.00
US DEPT OF ED NELNET          Unsecured         564.00           NA          NA             0.00         0.00
US DEPT OF ED NELNET          Unsecured     12,136.00            NA          NA             0.00         0.00
US DEPT OF ED NELNET          Unsecured      1,204.00            NA          NA             0.00         0.00
US DEPT OF ED NELNET          Unsecured     26,560.00            NA          NA             0.00         0.00
US DEPT OF ED NELNET          Unsecured      9,997.00            NA          NA             0.00         0.00
US DEPT OF ED NELNET          Unsecured     14,646.00            NA          NA             0.00         0.00
US DEPT OF ED NELNET          Unsecured     42,752.00            NA          NA             0.00         0.00
US DEPT OF ED NELNET          Unsecured     34,592.00            NA          NA             0.00         0.00
US DEPT OF ED NELNET          Unsecured      4,200.00            NA          NA             0.00         0.00
US DEPT OF ED NELNET          Unsecured      4,193.00            NA          NA             0.00         0.00
US DEPT OF ED NELNET          Unsecured      2,940.00            NA          NA             0.00         0.00
US DEPT OF ED NELNET          Unsecured         972.00           NA          NA             0.00         0.00
US DEPT OF ED NELNET          Unsecured      2,892.00            NA          NA             0.00         0.00
US DEPT OF ED NELNET          Unsecured         564.00           NA          NA             0.00         0.00
US DEPT OF ED NELNET          Unsecured     12,136.00            NA          NA             0.00         0.00
US DEPT OF ED NELNET          Unsecured      1,204.00            NA          NA             0.00         0.00
US DEPT OF ED NELNET          Unsecured     26,560.00            NA          NA             0.00         0.00
VISA DEPT STORES              Unsecured         620.00           NA          NA             0.00         0.00
WELLS FARGO BANK NA           Secured      162,135.00    157,050.00         0.00            0.00         0.00
WELLS FARGO BANK NA           Secured              NA     13,215.06         0.00            0.00         0.00
WELLS FARGO DEALER SERVICES   Secured       16,761.00     17,711.48    16,000.00       6,168.65       708.20
WELLS FARGO DEALER SERVICES   Unsecured         441.00           NA     1,711.48            0.00         0.00


Summary of Disbursements to Creditors:
                                                           Claim          Principal                Interest
                                                         Allowed              Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                    $0.00              $0.00                   $0.00
      Mortgage Arrearage                                  $0.00              $0.00                   $0.00
      Debt Secured by Vehicle                        $16,000.00          $6,168.65                 $708.20
      All Other Secured                                   $0.00              $0.00                   $0.00
TOTAL SECURED:                                       $16,000.00          $6,168.65                 $708.20

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                $0.00                $0.00
       Domestic Support Ongoing                            $0.00                $0.00                $0.00
       All Other Priority                                  $0.00                $0.00                $0.00
TOTAL PRIORITY:                                            $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                         $188,749.89                 $0.00                $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-02473         Doc 41      Filed 10/30/18 Entered 10/30/18 11:26:10                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $2,963.15
         Disbursements to Creditors                             $6,876.85

TOTAL DISBURSEMENTS :                                                                        $9,840.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/30/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
